                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:98-CV-116-D


ROBERT L. DAVIS,                              )
                                              )
                          Plaintiff,          )
                                              )                      ORDER
                  v.                          )
                                              )
RUSSELL WALKER, et al.,                       )
                                              )
                          Defendants.         )


       On June 7, 2021, this court denied plaintiff's latest motions as baseless. See [D.E. 130].

On June 30, 2021, plaintiff filed a "motion to dismiss fraudulent order entered on June 7, 2021 and

grant plaintiffs' May 19 2021 motions" [D.E. 131]. The motion [D.E. 131] is baseless and is

DENIED. The case remains closed.

       SO ORDERED. This H day of July 2021.



                                                       ~C.DEVERill
                                                       United States District Judge
